It is so earnestly insisted that we were wrong in upholding the action of the lower court in refusing to charge on self-defense herein, that we have again carefully reviewed the entire facts, but are thereby more strongly convinced of the correctness of our former opinion in this record. This court is commanded by Article 743, Vernon's C.C.P., to affirm judgments when the errors complained of relate to disregard of any one of the nine preceding articles concerning charges, unless it appears from the record that such omission or commission was calculated to injure the rights of the accused. One of the nine preceding articles referred to commands the trial court to give to the jury the law applicable to the issues made by the facts. To be tenable, appellant's complaint of the failure to give such charge must be that this in reason appears to have had a harmful effect upon her effort to secure an acquittal in her case.
The unchallenged facts show that while appellant was passing the home of deceased a short time before the alleged homicide an altercation took place, after which appellant drove on to her home, secured *Page 645 
a breech-loading shotgun and three shells, and came back to the home of deceased where the homicide took place. Three statements regarding what there occurred were made by appellant; one to the sheriff of the county the next morning, one to the grand jury investigating her case, and one while a witness on her trial. No eyewitness save appellant testified in her behalf, or to any fact remotely tending to raise any issue of self-defense. Her statement made to the sheriff is substantially set forth in our opinion, but a few illuminating details were omitted. The sheriff went to her house for the purpose of arresting her husband upon information, which led to the officer's belief that her husband had done the shooting. Appellant at once informed him that she had done so and told him that after her little row with deceased that she had gone home and gotten her shotgun and shells with the intention of using them to kill deceased with. The language used by her was pointed and forceful. She said she went back to Melissa's house and hollered for her to come out or she would shoot her out; that getting no response she went around the house and shot through a window into the house; that she heard deceased go from the room into which she shot, to another room; that she then fired into the room to which deceased had gone; that deceased still not coming out, she went to the door and kicked it open and shot deceased, and that if she had known that shot had not killed her she would have finished her before she left. It is perfectly evident that there is nothing in this narration which in any way suggests any self-defense. Appellant's statement before the grand jury was also in evidence and is set out fully in our opinion. There is no substantial difference except that appellant testified there to some statements made by deceased which we do not think materially change the attitude of the parties. Appellant's testimony when on the witness stand is also set out in the opinion, and without much change she again affirms the facts substantially as outlined in her original statement to the sheriff. True, in her testimony she says that she went down to the home of deceased because she thought herself to be in danger, and that she was scared, and that she shot deceased because she thought the latter was going to shoot her. What weight could any court or jury give to verbal claims so overwhelmingly denied and refuted by admitted acts and deeds of the claimant? "We canna hear the words ye say for thinkin' o' the deeds ye do," were the apt words of a canny Scot. It is as though A — on trial for killing B — should swear that he shot in self-defense, and on being asked what B was doing at the time he was shot, he should answer, that he was asleep; or as if C — charged with killing D — should swear that he took his gun and went to D's house, and called him to the door, and upon seeing him D fled and C shot, and testified that he shot in self-defense, no error would be committed in either case in refusing to submit self-defense.
Self-defense is a defensive and not an offensive act, and where the issue is only slightly raised as not to justify a verdict based thereon, *Page 646 
it need not be submitted to the jury. Burton v. State,67 Tex. Crim. 149, 148 S.W. Rep., 805. Nor where the evidence is of such nature as to preclude reasonable belief that the accused acted in self-defense. Childs v. State, 22 S.W. Rep., 1039; Nairn v. State, 45 S.W. Rep., 703; Godwin v. State, 39 Tex. Crim. 404; Burks v. State, 40 Tex.Crim. Rep.; Monroe v. State, 47 Tex.Crim. Rep.; Lentz v. State, 48 Tex. Crim. 580. Appellant's own testimony placed deceased on the latter's porch as appellant came up with the gun. Deceased retreated into her house, — appellant goes around it, shoots into a window, hears deceased go to another room, shoots into said other room, hears nothing further and goes to the gate, sees a door opening a little way, goes back to said door, opens it, sees a movement, and shoots and kills deceased. This is the condensed narration of the movements of appellant, not one of which is an act of defense but each of which is an act of offense. Her original statement to the sheriff, when the facts were fresh in her mind and before she was confronted with a court trial, is so in consonance with her movements as detailed and so entirely contradictory of any thought, element or suggestion of self-defense, as to bring this case entirely within the rule announced in the cases above cited.
We see no reason to conclude our opinion in error in sustaining the charge of the court on cooling time.
We would not be inclined to hold that reversible error was committed by the asking of a question by the State, to which the objection of the accused was sustained; unless such question involved a much graver possibility of injury to the accused than appears in the question complained of in bill of exceptions No. 6, appellant's objection to which was sustained.
Believing the case correctly decided, the appellant's motion for rehearing will be overruled.
Overruled.